DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 filed 12/1/20 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-5, 7-8, and 11-23 are directed to methods, all of which are statutory classes of invention.    
Nevertheless, independent claims 1 and 16 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or a commodity sales processing system, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions: store a first ID of the handheld wireless terminal that is received from the 
These steps are all performed by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of a commodity sales processing system with generally recited computer elements such as a handheld wireless terminal including a display, a shopping cart including a code reader and a terminal holder, the terminal holder including a charging connector connectable to the handheld wireless terminal, and a server system communicable with the handheld wireless terminal and the code reader. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a handheld wireless terminal, display, shopping cart, code reader, terminal holder, charging connector, and server system to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2 and 17, the claims are directed to limitations which serve to limit by a code symbol. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3 and 18, the claims are directed to limitations which serve to limit by associating a third ID. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4 and 19, the claims are directed to limitations which serve to limit by further defining the code reader. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claims 5 and 20, the claims are directed to limitations which serve to limit by a camera. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 6, the claim is directed to limitations which serve to limit by a second server. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 7, the claim is directed to limitations which serve to limit by determining a state of connection. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 8, the claim is directed to limitations which serve to limit by disabling display of an image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 9, the claim is directed to limitations which serve to limit by executing a shopping assist program. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claim 10, the claim is directed to limitations which serve to limit by disassociating a second ID from the first ID. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 11, the claim is directed to limitations which serve to limit by disabling settlement. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 12, the claim is directed to limitations which serve to limit by outputting a signal. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 13, the claim is directed to limitations which serve to limit by detecting a location or movement. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 14, the claim is directed to limitations which serve to limit by a timer. These claims neither introduce a new abstract idea nor additional limitations which 
Regarding dependent claim 15, the claim is directed to limitations which serve to limit by determining separation. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 
7.	Claims 1-6 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hagen et al (2019/0236583) in view of Lee (KR 2014/0139945).
	Re Claims 1, 16: Hagen discloses comprising: 
a handheld wireless terminal including a display (see [0032] discloses handheld scanner device, [0030] mobile computing device with a display); 
a shopping cart including a code reader (see [0051] discloses sensor readings, [0065] barcode read and identified, see [0032] discloses barcode scanner, QR code scanner, RFID scanner, upc (universal product code)); 
and a server system communicable with the handheld wireless terminal and the code reader, the server system configured to (see [0033] computer server system remote, [0038] cloud-based server system): 
store a first ID of the handheld wireless terminal that is received from the handheld wireless terminal or the code reader, in association with a second ID of the code reader that is received from the handheld wireless terminal or the code reader (see [0043] stores information correlating particular user accounts to particular mobile computing devices); 
receive from the code reader a commodity code read thereby and store the received commodity code in a shopping list associated with the second ID (see [0029] shopping list, [0036] unique identifier for cart and listings the products); 
and generate image data indicating the shopping list, and cause an image based on the generated image data to be displayed on the display of the handheld wireless terminal only 
Although Hagen discloses a power source in [0040, 0056] for a product detection system, it fails to disclose a terminal holder. Meanwhile, Lee discloses:
a terminal holder, the terminal holder including a charging connector connectable to the handheld wireless terminal (see smart phone cradle 220 as shown in Figure 6 and 7).
From the teaching of Lee, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s invention with Lee’s disclosure of a terminal holder in order for “… improved shopping experience in-store…. smart phone holder can easily exhibit an effect of providing the customer a pleasant shopping environment (see Lee Abstract).”
Re Claims 2, 17: Hagen discloses wherein the handheld wireless terminal is configured to display a code symbol representing a code corresponding to the first ID on the display, the code reader is configured to transmit to the server system the code read from the code symbol along with the second ID of the code reader (see [0052] product information on display which could include codes).

Re Claims 4, 19: Hagen discloses wherein the code reader is communicable with the handheld wireless terminal, and the code reader is configured to receive a code corresponding to the first ID from the handheld wireless terminal, and transmit to the server system the code received from the handheld wireless terminal along with the second ID of the code reader (see [0032] discloses barcode scanner, QR code scanner, RFID scanner, upc (universal product code)).
Re Claims 5, 20: Hagen discloses wherein the code reader includes on a surface thereof a code symbol representing the second ID of the code reader, and the handheld wireless terminal includes a camera and is configured to transmit to the server system the first ID and the second ID that is obtained from an image of the code symbol captured by the camera (see [0032] discloses barcode scanner, QR code scanner, RFID scanner, upc (universal product code), [0031] discloses camera, [0040] QR code captured by camera of mobile computing device).
Re Claim 6: Hagen discloses wherein a first server in the server system is communicable with the handheld wireless terminal via a first wireless network, and a second server in the server system is communicable with the code reader via a second wireless network including an access point provided in a store, the second wireless network being .
8.	Claims 7-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hagen et al (2019/0236583) in view of Lee (KR 2014/0139945) and further in view of Katcher (2016/0267565).
Re Claim 7: However, Hagen and Lee fail to disclose determining a state of connection. Meanwhile, Katcher discloses wherein the handheld wireless terminal is further configured to perform an operation to determine a state of connection with the charging connector, and upon determining that the state of connection is a disconnected state, transmit to the server system information indicating the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s and Lee’s inventions with Katcher’s disclosure of detecting a state in order so it “… can moniotor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Re Claim 8: Hagen discloses wherein the handheld wireless terminal is further configured to disable display of the image on the display (see [0047] grab an image of code providing cart identifier 214, it would be inherent that the terminal only works when it is connected or charged). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of 
Re Claim 9: Hagen discloses wherein the handheld wireless terminal is further configured to execute a shopping assist program to display screens to assist shopping and disable display of the screens on the display (see [0030, 0065]) disclose shopping assistance). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s and Lee’s inventions with Katcher’s disclosure of detecting a state in order so it “… can moniotor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Re Claim 10: Hagen discloses wherein the server system is further configured to dissociate the second ID from the first ID (see [0033] disclose associating by computer server system, therefore disassociating would be analogous). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s and Lee’s inventions with Katcher’s disclosure of detecting a state in order so 
Re Claim 11: Hagen discloses wherein the server system is further configured to disable settlement based on the shopping list (see [0029] shopping list, [0036] unique identifier for cart and listings the products). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s and Lee’s inventions with Katcher’s disclosure of detecting a state in order so it “… can moniotor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”
Re Claim 12: Hagen discloses wherein the handheld wireless terminal includes a power unit configured to output a signal indicating whether or not the handheld wireless terminal is chargeable via the charging connector (see [0032, 0068] discloses signals). Meanwhile, Katcher discloses when the state of connection is the disconnected state (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s and Lee’s inventions with Katcher’s disclosure of detecting a state in order so it “… can moniotor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”

Re Claim 14: However, Hagen and Lee fail to disclose the following. Meanwhile, Katcher discloses wherein the handheld wireless terminal further includes a timer configured to count a time after output of the signal from the power unit, and the handheld wireless terminal is configured to determine the disconnected state also based on the counted time (see [0066] discloses battery level, current state, whether device is being charged, malfunctions, etc, [0071] discloses a timer). From the teaching of Katcher, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hagen’s and Lee’s inventions with Katcher’s disclosure of detecting a state and a timer in order so it “… can moniotor the operation of or detect problems, for example, of its other components and notify the system of other information… (see Katcher Abstract).”






Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Unknown (A Multimodal User Interface for an Assistive Robotic Shopping Cart) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Fawaad Haider/
Examiner, Art Unit 3687 

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627